Case 1:20-cv-00120-KD-B Document 8 Filed 10/15/20 Page 1 of 1   PageID #: 27



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

CEDRIC D. SEARIGHT, # 291520,         *
                                      *
       Plaintiff,                     *
                                      *
vs.                                   * CIVIL ACTION NO. 20-00120-KD-B
                                      *
CLEO TOLLIVER, et al.,                *
                                      *
       Defendants.                    *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report   and   Recommendation    of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)                and dated

September 18, 2020 (Doc. 7) is ADOPTED as the opinion of this

Court.     It is ORDERED that this action be DISMISSED without

prejudice for Plaintiff’s failure to prosecute and obey the Court’s

orders.

       DONE this 15th day of October 2020.



                                    s/ Kristi K. DuBose
                                    KRISTI K. DuBOSE
                                    CHIEF UNITED STATES DISTRICT JUDGE
